                                             Case 3:19-cv-01438-WHA Document 134 Filed 03/16/21 Page 1 of 3



                                    1    DISABILITY RIGHTS ADVOCATES
                                         STUART SEABORN (Bar No. 198590)
                                    2    MELISSA RIESS (Bar No. 295959)
                                         REBECCA SERBIN (NY State Bar No. 5273255)*
                                    3    2001 Center Street, Fourth Floor
                                         Berkeley, California 94704-1204
                                    4    Telephone: (510) 665-8644
                                         Facsimile: (510) 665-8511
                                    5    sseaborn@dralegal.org
                                         mriess@dralegal.org
                                    6    rserbin@dralegal.org
                                    7    Attorneys for Plaintiffs
                                         *Admitted Pro Hac Vice
                                    8

                                    9
                                                                                          UNITED STATES DISTRICT COURT
                                   10
                                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                   11

                                   12
DISABILITY RIGHTS ADVOCATES




                                        DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR




                                        2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                         BERKELEY, CALIFORNIA 94704-1204




                                   13
                                         INDEPENDENT LIVING RESOURCE                                     Case No. 3:19-CV-01438-WHA
                                   14    CENTER SAN FRANCISCO, a California
         (510) 665-8644




                                                 (510) 665-8644




                                         non-profit corporation, JUDITH SMITH, an                        PLAINTIFFS’ SUPPLEMENTAL RULE
                                   15    individual, JULIE FULLER, an individual,                        26(A)(3) PRETRIAL DISCLOSURES
                                         SASCHA BITTNER, an individual, TARA
                                   16    AYRES, an individual, and COMMUNITY                             Judge: Hon. William Alsup
                                         RESOURCES FOR INDEPENDENT
                                   17    LIVING, a California non-profit corporation;                    Trial Date: To Be Scheduled
                                   18                                      Plaintiffs,
                                   19                                 v.
                                   20    LYFT, Inc., a Delaware corporation;
                                   21    Defendant.
                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28




                                    1
                                             Case 3:19-cv-01438-WHA Document 134 Filed 03/16/21 Page 2 of 3



                                    1                                 Plaintiffs Independent Living Resource Center San Francisco, Community Resources for
                                    2    Independent Living, Judith Smith, Julie Fuller, Sascha Bitter, and Tara Ayres, by and through
                                    3    their attorneys, make the following disclosures pursuant to Rule 26(a)(3) of the Federal Rules of
                                    4    Civil Procedure.

                                    5    I.                           RULE 26(A)(3(A)(III): IDENTIFICATION OF EXHIBITS

                                    6                                 Plaintiffs supplement their disclosure of exhibits they expect to offer or utilize with the

                                    7    following documents, which were published or issued after February 16, 2021. Document 52 was

                                    8    made public on the CPUC’s website on February 18, 2021. Documents 53 through 60 were

                                    9    issued by the California Public Utilities Commission on March 12, 2021.

                                   10                                        52. P002173 [Announcement: Funding Year 2021-2022 Access Fund Balance

                                   11                                            Estimates]

                                   12                                        53. P002174 [CPUC Disposition re Lyft Advice Letter 1A re Retroactive Offset
DISABILITY RIGHTS ADVOCATES




                                        DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR




                                        2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                         BERKELEY, CALIFORNIA 94704-1204




                                   13                                            for Q3 2019]

                                   14                                        54. P002179 [CPUC Disposition re Lyft Advice Letter 2A re Retroactive Offset
         (510) 665-8644




                                                 (510) 665-8644




                                   15                                            for Q4 2019]

                                   16                                        55. P002184 [CPUC Disposition re Lyft Advice Letter 3B re Retroactive Offset

                                   17                                            for Q1 2020]

                                   18                                        56. P002190 [CPUC Disposition re Lyft Advice Letter 4B re Retroactive Offset

                                   19                                            for Q2 2020]

                                   20                                        57. P002197 [CPUC Disposition re Uber Advice Letter 1A re Retroactive Offset

                                   21                                            for Q3 2019]

                                   22                                        58. P002203 [CPUC Disposition re Uber Advice Letter 2A re Retroactive Offset

                                   23                                            for Q4 2019]

                                   24                                        59. P002209 [CPUC Disposition re Uber Advice Letter 3A re Retroactive Offset

                                   25                                            for Q1 2020]

                                   26                                        60. P002215 [CPUC Disposition re Uber Advice Letter 4B re Retroactive Offset

                                   27                                            for Q2 2020]

                                   28


                                         Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                         Plaintiffs’ Supplemental Pre-Trial Disclosures
                                    1
                                             Case 3:19-cv-01438-WHA Document 134 Filed 03/16/21 Page 3 of 3



                                    1
                                         DATED: March 16, 2021                           DISABILITY RIGHTS ADVOCATES
                                    2

                                    3

                                    4

                                    5                                                    Stuart Seaborn
                                                                                         Attorney for Plaintiffs
                                    6

                                    7

                                    8

                                    9
                                   10

                                   11

                                   12
DISABILITY RIGHTS ADVOCATES




                                        DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR




                                        2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                         BERKELEY, CALIFORNIA 94704-1204




                                   13

                                   14
         (510) 665-8644




                                                 (510) 665-8644




                                   15

                                   16

                                   17

                                   18

                                   19

                                   20
                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28


                                         Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                         Plaintiffs’ Supplemental Pre-Trial Disclosures
                                    1
